Citation Nr: 0736518	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-09 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for thyroid cancer as a 
result of exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1958 to July 
1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO decision, which denied 
a claim of service connection for thyroid cancer as a result 
of exposure to ionizing radiation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that he has thyroid cancer as the result 
of exposure to ionizing radiation during active duty.  See VA 
Form 9 Appeal, March 2005.  On his March 2005 VA Form 9 
Appeal, the veteran indicated that he wanted a hearing before 
the Board.  He was scheduled for a personal hearing at the 
Lincoln, Nebraska RO in May 2005.  This hearing was postponed 
for further development.  Thereafter, the veteran was 
apparently never rescheduled for a Board or RO hearing, and 
at no point did he indicate his withdrawal of his request for 
a hearing.  Therefore, this issue must be remanded in order 
to afford the veteran a hearing(s).  

Accordingly, the case is REMANDED for the following action:

Determine whether the veteran is 
requesting a personal hearing at his 
local RO, a Board hearing, or both.  
Schedule the veteran for the type of 
hearing(s) that he requests.  Provide 
him and his representative reasonable 
advance notice of the date, time, and 
location of the hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



